DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see arguments, filed November 4, 2020, with respect to the newly added limitations have been fully considered and are persuasive.  The 102 and 103 rejections of claims 16-32 has been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claims 16 and 30 not found or suggested is when the drive mechanism is in an initial configuration prior to dispensing or setting of an initial dose of the medicament the piston rod is in the proximal end position; and an axial distance between the at least one distal support and a distal end of the piston rod when the piston rod is in the proximal end position is smaller than an effective length of the cartridge, wherein the effective length of the cartridge is determined as the axial distance between a proximal face of the piston and the distally facing support face.  The combination of the recited features is the basis for allowability.
The subject matter of independent claims 32 not found or suggested is the support member axially displaceable between a release position and a pre-tensed position.  The combination of the recited features is the basis for allowability.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783